Citation Nr: 1550748	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a continuous 100 percent rating from April 1, 2010 to March 10, 2013 for surgical residuals and a need for convalescence following a total right knee replacement.

2.  Entitlement to an extra scheduler rating for residuals of right total knee replacement between April 1, 2010 and March 10, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1999 to May 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Boise, Idaho that denied entitlement to a total disability rating for convalescent purposes from April 1, 2010 to March 10, 2013 for residuals of a total right knee replacement. 

The record reflects that residuals of a total right knee arthroplasty were rated as 100 percent disabling under 38 C.F.R. § 4.30 (convalescence) from July 23, 2008 to February 26, 2009, 100 percent disabling from February 27, 2009 to March 31, 2010 following prosthetic replacement of the knee joint, 60 percent disabling from April 1, 2010 to March 10, 2013, 100 percent for convalescence from March 11, 2013 to April 30, 2013, and 60 percent from May 1, 2014.  By rating action dated in February 2015, the Veteran was awarded a total rating based on unemployability due to service-connected disability, effective from May 1, 2014.  As such, the only matter for consideration is whether the Veteran was entitled to a total 100 percent rating from April 1, 2010 to March 10, 2013.

The Veteran was afforded a videoconference hearing in April 2015 before the undersigned.  The transcript is of record. 

Following review of the record, the issue of entitlement to an extra scheduler 100 percent disability evaluation from April 1, 2010 to March 10, 2013 for residuals of a total right knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran was not entitled to a temporary total convalescence rating between April 1, 2010 and March 10, 2013 for residuals of total right knee replacement by law. 


CONCLUSION OF LAW

The criteria for a temporary total rating beyond March 31, 2010 based on a need for convalescence were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA notice is not required in this instance because the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).VAOPGCPREC 5-2004 (June 23, 2004).

Pertinent Law and Regulations

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above. 38 C.F.R. § 4.30(b).

The appellant's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 which provides that prosthetic replacement of the knee joint shall be rated at 100 percent for one year following the implantation of the prosthesis.  After that one year, the minimum rating assigned will be 30 percent.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2015).

Factual Background and Legal Analysis

The Veteran underwent right total knee arthroplasty on February 27, 2009 and was assigned a scheduler 100 percent rating for one year in accordance with VA regulations. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 percent rating was awarded for 13 months of right knee convalescence.  After the one year total disability rating ended on March 31, 2010, a 60 percent rating was assigned under Diagnostic Code 5055 effective April 1, 2010.  During personal hearing in April 2015, the appellant testified that his knees symptoms were so severe that he was unable to work and was totally disabled between April 1, 2010 and March 13, 2013.  He stated that his doctor had recommended a convalescence rating until March 11, 2013 when subsequent knee surgery was performed.  The Veteran essentially contends that an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 2010 based on a need for convalescence following surgery is warranted.

As noted above, the appellant was awarded a total rating based on convalescence for 13 months following right knee surgery prosthetic implant in February 2009.  A letter dated in December 2012 was received from B. Deyo-Bundy, M.D., advising that his period of convalescence be extended from the date of the original surgery in February 2009 to the date of current revision scheduled for March 11, 2013.  

Notwithstanding the doctor's recommendation, total ratings for convalescence may not be extended to more than six months beyond an initial six months period as stipulated in 38 C.F.R. § 4.30(b).  Therefore, the 13-month convalescence rating the appellant was awarded between February 2009 and March 2010 equals or exceeds the maximum duration of a convalescence grant under the law.  As such, the Veteran is not entitled to a temporary total rating based on convalescence beyond March 31, 2010 by law.  As there is no legal basis to award an extension of a convalescence rating in this instance, the appeal must be denied by operation of law and regulation. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board must deny the claim on the grounds of lack of legal merit). 


ORDER

Extension of convalescence between April 1, 2010 and March 10, 2013 following February 27, 2009 surgery for right total knee replacement is denied.  



REMAND

In correspondence received in November 2013, the Veteran requested entitlement to an extra-scheduler 100 percent rating from April 1, 2010 to March 10, 2013 for right total knee replacement surgical residuals.

The Board may not assign an extra scheduler rating in the first instance.  Rather, it must specifically adjudicate whether the case should be referred for extra scheduler evaluation to determine whether the rating criteria contemplate the symptoms, and whether there is evidence of marked interference with employment (the first two steps of the inquiry).  If the first two steps are met the third step is to remand the claim to the RO to refer it to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether an extra scheduler rating is warranted. See Thun v. Peake, 22 Vet.App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Barringer v. Peake, 22 Vet.App. 242 (2008).

In this instance, review of the record discloses that between March 2010 and March 2013, the Veteran was seen on a continuing basis for complaints that included intermittent swelling, giving way, limping, laxity, some effusion, slow healing, underlying weakness, and instability, etc., leading to a reported inability to walk at times, even with a brace.  Pain was reported as constant and was variously described as stabbing, throbbing and/or extreme.  Reportedly there were short-lived occasions where the appellant was in school or was capable of sedentary work but he would invariably return to the VA clinic for untoward symptoms affecting the right knee and leg stating that his right leg prevented going to school or becoming employed because it hurt all the time.  In November 2010, his physician recommended that a 100 percent disability be reestablished for six to nine months because the Veteran was unable to work at that time.  The appellant was afforded steroid injections which he reported did not alleviate his pain, but denied taking medication for his symptoms such as in January 2011.  Despite such complaints, however, the knee was primarily noted to be stable and flexion ranged to between 95 to 140 degrees.  Objective findings on examination appeared to belie the extreme symptomatology reported by the Veteran.  In December 2012, however, his treating physician characterized prior right knee surgery as "failed" for which revision would be performed in March 2013.

The record thus reflects that the Veteran complained of right knee symptoms between April 1, 2010 and March 10, 2013 that arguably were not contemplated by the applicable scheduler rating criteria.  The Board thus finds that the evidence sufficiently indicates that symptoms reported during that time frame may present a case for finding marked interference with employment to warrant referral for extra scheduler consideration.  The Board thus concludes that the Veteran has met the first and second elements of the Thun inquiry.  Under the circumstances of the case, the Board must remand this matter for referral of the claim of entitlement to extra scheduler consideration for a 100 percent rating for residuals of a total right knee replacement between April 1, 2010 and March 10, 2013.  Accordingly, the claim is REMANDED to the VA Regional Office for the following actions:

Refer the claim of entitlement to an extra-scheduler 100 percent rating from April 1, 2010 to March 10, 2013 for right total knee surgical residuals to the Under Secretary for Benefits or the Director of Compensation.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


